After a continuance, the opinion of the Court was drawn up by
Weston C. J.
The claim, set up by the defendant at the trial, to be permitted to put questions to Kennedy, one of the plaintiffs, when not under oath, whether or not Thomas D. Scudder, another of the plaintiffs, was of tire firm of -Thomas F. Kennedy *57fy Co., lias been abandoned in the argument. But it is still insisted that Kennedy, though a party, if willing, might have been examined by the defendant as a witness. The question, whether a party could be thus examined, was discussed and decided in this Court, in the case of Gilmore v. Bowden et al., 3 Fairfield, 412. We adhere to the opinion there expressed, that such party is inadmissible ; and we refer to that case, without repeating the reasons, or citing the authorities, upon which our judgment was founded.

Judgment on the verdict.